Title: [Thomas Mifflin] to the American Peace Commissioners, 5 January 1784
From: Mifflin, Thomas
To: American Peace Commissioners


          
            Gentlemen,
            Annapolis Jany. 5. 1784. In Congress
          
          I am directed to inform you “that the definitive Treaty after a very long Passage arrived during an Adjournment of Congress from Princeton to this Place. No more than seven States are yet assembled. These are unanimously desirous to ratify the Treaty and the measure will be taken up as soon as nine States are assembled. In the mean while as the weather is severe and travelling extreamly difficult from a heavy fall of Snow, it is to be feared that the Ratification may not arrive in the time limited for the Exchange, and that inconveniences may arise unless the time for exchanging the Ratification should be extended.”
          I am with the highest Esteem & Respect Gentlemen, Your obedient humble Servt.—
          
          
            The Honorable John Adams, Benjamin Franklin, John Jay & Henry Laurens.
          
        